Citation Nr: 1434675	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  09-50 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disorder, to include as due to an undiagnosed illness.

2.  Entitlement to an initial compensable evaluation for bilateral pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from January 1986 to January 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by a Regional Office (RO) of the United States Department of Veterans Affairs (VA), which in pertinent part granted service connection for pes planus, rated 0 percent disabling, and denied service connection for a gastrointestinal disorder.  

With regard to the gastrointestinal disorder, the record does not reflect a clear diagnosis, and the Veteran has reported a variety of related symptoms.  The RO characterized the claim as one for service connection for gastroesophageal reflux disease (GERD), but the Board has recharacterized it to reflect the more general nature of the Veteran's allegations, to include a relationship to her service in Southwest Asia.  The Veteran had also initiated appeals with regard to a number of other issues.  The full benefits sought on appeal have been granted with respect to those, or the Veteran has withdrawn the appeals.  Only the issues listed above have been perfected for appeal.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is required for compliance with VA's duties to notify and assist the Veteran in substantiating her claims.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Gastrointestinal Disability

The Veteran has reported a variety of symptoms, including abdominal pain, nausea, and spitting up.  Doctors have not noted any clear diagnosis associated with the symptoms, though it appears that GERD has been eliminated from consideration.  The Veteran has alleged, in her February 2008 notice of disagreement, that her symptoms may be related to an undiagnosed illness due to her service in the Middle East.

This aspect of her claim has not been developed, and no dedicated gastrointestinal examination has been afforded the Veteran.  On remand, information on Gulf War illnesses should be provided, and a complete and adequate examination conducted.

Pes Planus

The Veteran was most recently examined for pes planus in June 2011, at a Korean hospital while overseas as a military dependent.  The clinical findings reported are not sufficient to allow consideration of the applicable rating criteria.  An updated and adequate VA examination is required.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and provide her fully compliant notice as required under applicable laws, regulations, and legal precedents.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must include information regarding undiagnosed illnesses under 38 C.F.R. § 3.317.

2.  Schedule the Veteran for a VA digestive disorders examination.  The claims folder must be reviewed in conjunction with the examination, and all necessary testing accomplished.

The examiner must identify all current chronic conditions of the gastrointestinal system.  If no diagnosis can be made, or there is no chronic disease or illness present, such must be clearly stated.

For any condition which is diagnosed, or undiagnosed illness related to reported symptoms identified, the examiner must opine as to whether it is at least as likely as not such is/are caused or aggravated by military service.  Service in Southwest Asia, and in-service treatment and complaints for gastrointestinal problems must be discussed.

A full and complete rationale for all opinions expressed must be provided.

3.  Schedule the Veteran for a VA foot examination.  The examiner must describe in detail the current status of the Veteran's bilateral pes planus disability, to include commentary on use of orthotics, pain on use, and functional impairment.

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and her representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



